Case 1:15-cr-00706-VSB Document 977-1 Filed 12/30/20 Page 1 of 2

Dear Judge Broderick:

My name is Janet Ng, I am the daughter of Ng Lap Seng. I am writing to beg the court to release
my father because of the COVID-19 pandemic. This year has been really difficult for me and
many people. Due to the prison lockdown caused by the COVID-19 pandemic, I have lost my
chance to sce my father with my family, including the chance to celebrate Chinese New Year
together. This was the first time my father was all alone for Chinese New Year. When trying to
plan my visits to my father, each time, I was forced to reschedule because the facility went under
lockdown. Finally, we were forced to cancel our trip. Thinking about my father being alone

during these tough times makes my heart sink.

Even though facility was reopen at one point, my father was so worried about this virus and he
begged us not to come. He thought if we come over, we might get infected, he asked us not to
come visit him when it was reopened. I could feel my father’s fear and it broke my heart. I still
feel the pain in my heart from leaving my father alone in a foreign country.

When we were young, my father was always there for me and my brother when we were
brokenhearted, he always mended them for us. With his love and affection to others, he always
caught us before we hit bottom. I am frustrated at the situation. I hate that I cannot do anything to
protect my father during COVID. I really do not have enough words to describe how much our
father mean to all of us. I only know it feels right for me to write to your Honor.

At first, I was naive that I convinced myself the virus will go away soon, and it will be safe for
us to visit him during this Christmas or the coming Chinese new year. Then in the beginning of
December, my father told me that there were a few inmates who got infected, at that time I was
worried, I believe my father must feel the same, even though he said he was fine but I know he
was not because my father never had a good night of sleep after he learned the virus is coming. I
realized that COVID is threatening the lives of my father and his inmate friends. No matter how
many times on emails and phone calls we told him to wash his hands, wear his masks all the
times and keep social distance, eat more balance and take vitamins. But the situation in the
prison is out of control, infected figure of inmates increases like rocket climbing.

Every day I see news that more COVID cases are happening in the prisons in the United States I
could not look away. Every day my heart hurts seeing the number of COVID cases go up and

think that it could be my father.

My father is a senior citizen who suffered from many illnesses over the decades. My father
suffers from high blood pressure, and diabetes, and is 72 years old. If he gets infected, due to the
limited treatment options at the prison, I believe he will not survive. My father told me they only
have Tylenol for the sick inmates. My father has eight grandchildren and we desperately hope
that he can see them all again. I hope he can have another chance to celebrate Chinese new year
and birthday with us together in Macau. Your Honor I am begging you to give him a chance.

My father and our whole family understand that he must take responsibility for his actions, but
we are terrified that he may not survive to the end of his sentence. There is less than one year left

in his sentence and I know he always tried his best to behave well in prison.
Case 1:15-cr-00706-VSB Document 977-1 Filed 12/30/20 Page 2 of 2

My father devoted his whole life to help his hometown people, families and people in need. In
his final years I hope he can go home to Macau and live a peaceful life. To us, his family, he is
Our generous old man, a devoted father, husband and grandfather. I beg that we can prevent him
from dying in a foreign country, alone. Please lurge your Honor to take all these factors into
consideration for your decision. I sincerely hope you will allow his compassionate release.

Thank you very much for reading this letter and your consideration of my pleads.

Sincerely,

NG Oe

Janet Ng

eam 30,2020
